                                                                                      Case 1:20-ap-01005-VK              Doc 3 Filed 01/20/20 Entered 01/20/20 23:17:50              Desc
                                                                                                                         Main Document     Page 1 of 2


                                                                                  1   Michael F. Chekian, Esq.
                                                                                  2   (CA Bar No.165026)
                                                                                      Chekian Law Office, Inc.
                                                                                  3
                                                                                      445 South Figueroa Street, 31st Floor
                                                                                  4   Los Angeles, CA 90071
                                                                                      (310) 390-5529-Voice
                                                                                  5
                                                                                      (310) 451-0739-Facsimile
                                                                                  6   mike@cheklaw.com-Email
                                                                                  7
                                                                                      Attorneys for Plaintiff
                                                                                  8
                                                                                                                  UNITED STATES BANKRUPTCY COURT
                                                                                  9
                                                                                           CENTRAL DISTRICT OF CALIFORNIA – SAN FERNANDO VALLEY DIVISION
                                                                                 10
                                                                                      In Re:                                             )   Chapter 7
                                                                                                                                         )   Case No.: 1:19-bk-12563-VK
                                                                                 11
                                                                                           Norman P. Calalang;                           )   Adv. No.: 1:20-ap-01005-VK
                                                                                                                                         )
                  445 S O U T H F I G U E R O A S T R E E T , 31 S T F L O O R




                                                                                 12
                                                                                           Deona P. Calalang                             )   PROOF OF SERVICE OF EXECUTED
                                                                                                                                         )   SUMMONS, ADVERSARY COMPLAINT
C HEKIAN L AW O FFICE
                            L O S A N G E L E S , CA 900 71




                                                                                 13
                                                                                                                Debtor(s)                )   AND JUDGE KAUFMAN’S STATUS
                                                                                                                                         )   CONFERENCE INSTRUCTIONS ON
                                                                                 14
                                                                                           Tizo Design, Inc.,                            )   DEFENDANTS
                                                                                                                                         )
                                                                                 15
                                                                                                                Plaintiff(s)             )   Status Conference:
                                                                                                                                         )   Date: March 18, 2020
                                                                                 16
                                                                                      v.                                                 )   Time: 1:30 p.m.
                                                                                                                                         )   Place: Ctrm. 301, 21041 Burbank Blvd.,
                                                                                 17
                                                                                           Norman P. Calalang;                           )   Woodland Hills, CA 91367
                                                                                                                                         )
                                                                                 18
                                                                                           Deona P. Calalang,                            )
                                                                                                                                         )
                                                                                 19
                                                                                                                Defendant(s)             )
                                                                                                                                         )
                                                                                 20
                                                                                      TO: HON. VICTORIA KAUFMAN:
                                                                                 21
                                                                                                Plaintiff Tizo Design, Inc., a California corporation ("Plaintiff") hereby submits the
                                                                                 22
                                                                                      within proof of service on defendants in this action of the executed summons (docket 2-1),
                                                                                 23
                                                                                      adversary complaint (docket 1) and Judge Kaufman’s status conference instructions (docket 2)
                                                                                 24
                                                                                      filed in this adversary proceeding.
                                                                                 25

                                                                                 26
                                                                                      DATED: January 20, 2020                                   /s/ Michael F. Chekian
                                                                                 27                                                                Michael F. Chekian
                                                                                                                                                   Chekian Law Office
                                                                                 28                                                               Attorneys for Plaintiff



                                                                                                                                         1
                                                                                                       PROOF OF SERVICE OF SUMMONS, ADVERSARY COMPLAINT, ETC.
            Case 1:20-ap-01005-VK                   Doc 3 Filed 01/20/20 Entered 01/20/20 23:17:50                                    Desc
                                                    Main Document     Page 2 of 2



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
445 South Figueroa Street, 31st Floor, Los Angeles, CA 90071

A true and correct copy of the foregoing document entitled (specify): Executed Summons, Adversary Complaint and Judge
Kaufman’s Status Conference Instructions
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
__n/a_____________, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:


                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _1/20/2020_____, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Bankruptcy Counsel for Debtors
Lauren Ross
2550 N Hollywood Way Ste 404
Burbank, CA 91505-5046

Defendant Norman P. Calalang
19162 Erwin Street
Tarzana, CA 91335

Defendant Deona P. Calalang
19162 Erwin Street
Tarzana, CA 91335
                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) __/201_____________, I
served the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in
writing to such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a
declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the
document is filed.

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

    1/20/2020                             Michael Chekian                                        /s/ Michael Chekian
  Date                            Printed Name                                                   Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
